Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 3-4, 6, 9-10, 13, 16, 18, 22-24, 26-32 and 34-39 are allowed. The following is the examiner’s statement for allowance:
Regarding claim 1, the prior art does not disclose “…energizing a coil of the vehicle to induce free resonant currents in the de- energized wireless power transfer coil to indicate to the de-energized wireless power transfer coil information about a primary current desired by the vehicle; or energizing the coil of the vehicle to induce free resonant currents in the de- energized wireless power transfer coil to indicate that the vehicle is approaching the de- energized wireless power transfer coil.” in combination with the remaining limitations of independent claim 1. Dependent claims 3, 4, 6, 32, 34-35 and 38 are also allowed.

Regarding claim 22, the prior art does not disclose “…wherein the apparatus is configured to detect, from the change in coupling between the second wireless charging module and the first wireless charging module due to the presence of the vehicle, the motion of the vehicle along the path or roadway, and to transfer power wirelessly to the vehicle via a coil of the vehicle as the coil of the vehicle passes over a wireless charging module based on the detected motion of the vehicle” in combination with the remaining limitations of independent claim 22. Dependent claims 9-10, 13, 16, 18, 23-24, 26 and 36-37 are also allowed.

…energizing a coil of the object to induce free resonant currents in the first coil to indicate that the object is approaching the first coil; or switching a first converter of the wireless charging apparatus to cause the second coil of the at least two coils to make energy available for inductive power transfer at a first frequency, and switching a second converter of the wireless charging apparatus to cause the first coil of the at least two coils to be resonant at the first frequency while not making power available for inductive power transfer, wherein the method further comprises drawing, by the object situated between the at least two coils, at least 10 kW when the object is inductively coupled to at least one of the two coils.” in combination with the remaining limitations of independent claim 27. Dependent claims 28-31 and 39 are also allowed.
The examiner found VIROLI et al. (US 2016/0037584 A1, hereinafter VIROLI) and BUDHIA et al. (US 2016/0190814 A1, hereinafter BUDHIA) to be the closest prior art of record.
VIROLI discloses an induction hub and a method for detecting cookware on an induction hub based on signals generated by at least one activated induction heating coil through the action of parasitic electromagnetic coupling effects in at least one deactivated induction heating coil. BUDHIA discloses a system and method for charging a vehicle while on roadway comprising a plurality of sensors for detecting the presence of the vehicle and activating the appropriate coil corresponding to the location of the vehicle. However neither reference nor their combination disclose the above missing limitations and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/            Examiner, Art Unit 2859


/DREW A DUNN/            Supervisory Patent Examiner, Art Unit 2859